


110 HR 5455 IH: To amend title 11 of the United States Code to make

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5455
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to make
		  nondischargeable debts for personal injuries that result in permanent
		  disability.
	
	
		1.AmendmentSection 523(a) of title 11, the United
			 States Code, is amended—
			(1)in paragraph (18)
			 by striking or at the end,
			(2)in paragraph (19)
			 by striking the period at the end and inserting ; or, and
			(3)by
			 inserting after paragraph (19) the following:
				
					(20)for a personal injury that results in a
				permanent
				disability.
					.
			2.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
